


Exhibit 10.55

 

DTS, Inc.

 

DTS EXECUTIVE INCENTIVE COMPENSATION PROGRAM SUMMARY

 

For the Fiscal Year Ending December 31, 2013

 

PLAN PROVISIONS

 

I.             PURPOSE

 

The purpose of the 2013 Executive Incentive Compensation Program is to motivate
our executive officers to drive the execution of the Company’s strategic plan
through the delivery of overall financial results and the execution of specific
initiatives critical to the business.

 

II.                                   PLAN YEAR

 

The Plan year begins on January 1, 2013 and ends on December 31, 2013.

 

III.                              PARTICIPANTS

 

The Company’s executive officers are eligible to participate in the Plan, as
determined by the Compensation Committee.  Participation by an employee for the
fiscal year ending December 31, 2013 does not mean that such employee will
necessarily participate in future years, nor does it mean an Incentive
Compensation Plan will be authorized in future years.  The Company also retains
the right to remove a participant or discontinue the entire program at its
discretion, provided, however, that a participant’s bonus for the fiscal year
ending December 31, 2013 shall be treated as specified below.

 

Cash bonuses payable under the Executive ICP are intended to qualify as tax
deductible “performance-based compensation” under Section 162(m) of the Internal
Revenue Code. Funding for the Executive ICP is contingent upon the achievement
of one or more pre-established Company financial and strategic performance
measures. Based on performance, a maximum bonus award is calculated for each
NEO. The Committee may then exercise its discretion to reduce, but not increase,
actual bonus awards based on discretionary factors such as the performance of
the Company, the performance of each NEO’s functional or territory divisions (if
applicable), and the NEO’s individual performance.

 

IV.          PROGRAM STRUCTURE

 

In order to motivate executives to drive the execution of the company’s
strategic plan while achieving specific annual organizational and financial
results, the compensation committee has a “pay for performance” philosophy and
uses performance-based compensation to reward individual performance and the
accomplishment of corporate goals.  Corporate goals are generally structured to
challenge and motivate executives, so that reasonable “stretch” performances
would yield a payout at or about 100% of target.

 

The pay for performance short-term incentive program is structured into two
components: 1) overall company financial target and 2) key strategic
initiatives.  The purpose of having the two components is to ensure a balance
and focus on the attainment of specific annual financial metrics as well as the
execution of critical goals that are imperative for the future success of the
business.

 

Incentive targets and payouts are expressed as a percentage of base salary.  The
base salary to be utilized will be the participant’s annualized base pay as
determined by the Compensation Committee as of the February 2013 Board meeting.

 

Under the DTS Executive ICP, 65% of their target opportunity is weighted on
overall company financial performance and the other 35% percent is weighted on
objectives that are critical to the overall strategy.  These

 

--------------------------------------------------------------------------------


 

performance goals are to be reviewed and approved by the Compensation Committee.

 

Lastly, following the funding of the Executive ICP based on the achievement of
the financial targets and key strategic goals, an individual performance
multiplier rating will be applied to recognize the specific performance for each
executive.   The performance ratings will range from .5 to 1.5.

 

The formula is outlined below:

 

GRAPHIC [g292072kki001.gif]

 

V.            PERFORMANCE TARGETS

 

Company Performance = weighted 65% of target executive bonus pool

Strategic Performance = weighted 35% of target executive bonus pool

 

The DTS corporate performance formula measures non-GAAP revenue and operating
income at thresholds determined by the Compensation Committee that equate to
performance factors of 50%, 100% or 150%.  Performance between thresholds shall
be interpolated to derive an appropriate performance factor.

 

The DTS strategic goals formula measures accomplishment and quality completion
tied to initiatives critical to the future success of the Company’s business, as
determined by the Compensation Committee.   The performance factors will be
either 0 or 100%.

 

VI.          PARTICIPANT MUST BE ON PAYROLL ON BONUS PAYMENT DATE

 

In order to receive an incentive payout under this Plan, the participant must
work through the end of the Plan year and be employed on the day the bonus is
paid.  Should the participant leave due to retirement after the Plan year but
before the bonus is paid, the participant will remain eligible for the payout. 
Accordingly, except in the case of retirement, if a participant leaves any time
during the Plan year and prior to the bonus payout, he/she shall receive no
bonus payment.

 

VII.                          “AT WILL” EMPLOYMENT RELATIONSHIP

 

This Plan is not intended to create, and should not be construed as creating,
any kind of contract of employment between DTS, Inc. and the participant.  In
the absence of a written agreement to the contrary, the participant’s employment
with DTS at all times will remain at will.

 

This means that the participant is free to terminate his/her employment with DTS
at any time without cause and without written notice and, similarly, DTS is free
to terminate the participant’s employment at any time without cause and without
written notice.

 

--------------------------------------------------------------------------------


 

VIII.                     INTERPRETATION OF THIS PLAN

 

Interpretation and/or application of this Plan shall be made by the Chief
Executive Officer of DTS after consultation with the Compensation Committee of
the Board of Directors and such decisions shall be final and binding.

 

--------------------------------------------------------------------------------
